Citation Nr: 1213010	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, the RO found that new and material evidence had not been received to reopen the previously denied claim of service connection for hearing loss.  The RO also denied service connection for tinnitus.

This case was previously before the Board in July 2009, May 2010 and September 2010.  

In July 2009 and May 2010, the Board remanded the case to comply with the Veteran's hearing request.  She subsequently provided testimony at a hearing before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In September 2010, the Board, in pertinent part, found that new and material evidence had been received to reopen the previously denied hearing loss claim.  However, the Board remanded the claims of service connection for hearing loss and tinnitus for further development, to include a VA medical examination to address the current nature and etiology of her claimed hearing loss and tinnitus.  Such an examination was accomplished in October 2010, with a November 2010 addendum.  For the reasons detailed below, the Board finds that this examination is adequate for resolution of this case.  All other development directed by the Board's remand directives appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.
2.  The record reflects the Veteran has a hearing loss disability of the right ear for VA purposes that was incurred as a result of active service.

3.  The competent medical evidence does not reflect that the Veteran has a hearing loss disability of the left ear for VA purposes.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's tinnitus was incurred in or otherwise the result of active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for a hearing loss disability of the right ear.  38 U.S.C.A. §§  1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Service connection is not warranted for a hearing loss disability of the left ear.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2011).

3.  Service connection is not warranted for tinnitus.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for a hearing loss disability of the right ear.  Therefore, no further discussion of the VCAA is required for this aspect of the Veteran's appeal as any deficiency has been rendered moot.

Regarding the remaining claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in May 2003, which is clearly prior to the July 2003 rating decision that is the subject of this appeal.  She was also sent additional notification via a September 2009 letter, followed by readjudication of the appeal by a May 2011 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate her current appellate claims, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the September 2009 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist the Veteran in the development of her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the July 2010 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, she has not indicated that there is outstanding evidence showing a hearing loss disability of the left ear, nor that her current tinnitus was incurred as a result of active service.

The Board also notes that the Veteran was accorded a VA medical examination regarding this case in October 2010.  As detailed below, this examination, as well as a November 2010 addendum, contained findings relevant for the resolution of this case to include an opinion that addressed the etiology of the claimed hearing loss and tinnitus.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of her medical history based upon review of her VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the October 2010 VA examination and its addendum, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) [when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.]

Additionally, the Board finds there has been substantial compliance with its July 2009, May 2010, and September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the Appeals Management Center substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The Veteran essentially contends that she developed these conditions as a result of noise exposure while working around high-powered generators as a communications operator in service. 

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to the element of a current disability, before service connection may be granted for hearing loss, the loss must be of a particular level of severity.  For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Analysis

In the instant case, and for the reasons stated below, the Board finds that service connection is warranted for a hearing loss disability of the right ear.  However, service connection is not warranted for a hearing loss disability of the left ear nor tinnitus.

Inasmuch as specific medical testing is required to show evidence of a current hearing loss disability as defined by VA regulations, it is not the type of disability subject to lay diagnosis pursuant to Jandreau, supra.  As detailed below, the Veteran has indicated that her tinnitus developed after her separation from service.  The issue of whether either disability is etiologically linked to in-service noise exposure, as contended by the Veteran, is the type of complex medical question that requires competent medical evidence to resolve.  Although the record does indicate the Veteran has some degree of medical training, it does not reflect that it is the type that sufficient to address the nature and etiology of hearing loss and/or tinnitus.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (In evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

As detailed in the Board's September 2010 action in this case, the Veteran's service treatment records showed no evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, audiological evaluation conducted as part of the Veteran's July 1977 induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
0
--
5
--
LEFT
15
5
0
--
15
--

Thereafter, audiological evaluation conducted as part of her October 1978 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
0
0
5
15
20
LEFT
20
5
5
5
5
20
In addition, there was no indication of tinnitus in her service treatment records, or for years thereafter.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.).

A July 2003 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
25
20
15
20
30

Speech recognition scores were 92 percent for the right ear and 96 percent for the left.  As the speech recognition score for the right ear was less than 94 percent, the Veteran did have evidence of a hearing loss disability of the right ear pursuant to 38 C.F.R. § 3.385.  Therefore, the Board remanded the case for a new VA medical examination to determine whether the Veteran had a bilateral hearing loss disability, and, if so, whether such disability, and tinnitus, were etiologically linked to service.

The Veteran subsequently underwent a VA audiological evaluation in October 2010 that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
35
25
15
25
30
23.75
LEFT
25
15
15
20
20
17.5

Speech recognition scores were noted as being excellent (normal) for both ears, and from 100 to 94 percent.  


In the November 2010 addendum, the examiner opined that given the Veteran did have a shift in hearing as documented by her service treatment records, it was at least as likely as not (50/50) that her current hearing levels were related to her military service.  Further, it was noted that she denied occupational noise exposure and noisy hobbies.

In denying the case below, there was no dispute as to the adequacy of the October 2010 VA examiner's opinion regarding the etiology of the Veteran's hearing loss.  Rather, the claim was denied by the May 2011 SSOC on the grounds that the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  Granted, the results of the October 2010 VA medical examination do not indicate such a disability for either ear.  For example, while he had auditory threshold in excess of 26 in two frequencies for the right ear, the regulation requires that there be three such findings before the hearing loss is considered a disability.  There were no auditory thresholds in excess of 26 at any of the specified frequencies for the left ear, nor auditory threshold in excess of 40 for the right ear.  None of the other audiological evaluations on file show that either ear had auditory threshold results at any of the specified frequencies so as to constitute a hearing loss disability for VA purposes.  Moreover, the October 2010 VA examination indicated normal speech recognition scores for both ears of at least 94 percent or greater.

Despite the foregoing, the Board reiterates that the July 2003 VA audiological evaluation did show the Veteran had a hearing loss disability of the right ear for VA purposes in that speech recognition score was 92 percent.  In McLain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is found to be present at the time of the claim's adjudication.

In short, there is evidence of a hearing loss disability of the right ear for VA purposes; an unrefuted competent medical opinion relating the etiology of this disability to service; and for the reasons detailed above, the Board has found that this opinion is adequate for resolution of this case.  Therefore, the Board finds that service connection is warranted for a hearing loss disability of the right ear.  Reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes, however, that a thorough review of the record does not reflect any audiological findings which show the Veteran has ever had a hearing loss disability of the left ear.  As such, the holding of McLain, supra, is not applicable to the case of the left ear.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

Turning to the tinnitus claim, the Board notes that there is evidence of a current disability.  However, the October 2010 VA examiner, in the November 2010 addendum, opined that it was less likely than not that the tinnitus was related to the Veteran's military service.  In support of this opinion, the examiner noted that there was no evidence of tinnitus in the claims folder.  Moreover, the onset of tinnitus was inconsistently reported by the Veteran, as she first report a "few years ago," 2007 then 2004.  In any event, she indicated that it developed after service.  The examiner noted that research had indicated that there was no delayed onset of tinnitus resulting from prior military noise exposure.  
In short, there is an unrefuted competent medical opinion against the Veteran's current tinnitus being etiologically linked to the circumstances of her active service, which is supported by stated rationale consistent with the Veteran's documented medical history and accepted medical principles.  For the reasons detailed above, the Board has already determined that this opinion is adequate for resolution of this case.  Accordingly, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's tinnitus was incurred in or otherwise the result of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

For these reasons, the Board concludes that service connection is warranted for a hearing loss disability of the right ear, but that service connection is not warranted for a hearing loss disability of the left ear nor tinnitus.


ORDER

Entitlement to service connection for a hearing loss disability of the right ear is granted.

Entitlement to service connection for a hearing loss disability of the left ear is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


